Title: American Commissioners to Vergennes, 11 October 1785
From: American Commissioners
To: Vergennes, Charles Gravier, Comte de



Sir

The friendly dispositions which his Majesty has been pleased to shew to the United States of America on every occasion, as well as  the assurances given them in the 8th. Article of the treaty of Amity and Commerce that he would employ his good offices and interposition with the powers on the coast of Barbary to provide for the safety of the Citizens of the United States, their vessels and effects encouraged us to address you our letter of March 28th. on that subject. To this you were pleased to favour us with an answer on the 28th. of April enclosing the sentiments of His Excellency the Maal. de Castries on the same subject and confirming our expectations of His Majesty’s good offices whensoever we should be efficaciously prepared to enter into negotiation with those States. As circumstances rendered impracticable our proceeding in person to that court, Congress have been pleased to invest us with other full powers authorizing us to substitute agents to proceed thither for the purpose of negotiating and maturing the terms of treaty and of signing them in a preliminary form but requiring their definitive execution by us. They have also permitted and enabled us to comply with those demands to which other nations are in the habit of submitting. In consequence of these powers we have appointed Thomas Barclay, Esqr., agent to the court of Morocco and John Lamb Esqr., to the Government of Algiers who will immediately proceed to their respective destinations for the purpose of negotiating treaties of Amity and Commerce with those two powers. It remained for us to apprise your Excellency of these transactions, and to beg leave through you to represent to His Majesty that being now fully vested with the powers requisite for carrying these negotiations into effect, and enabled to comply with such moderate demands as actual circumstances give us reason to expect, the moment is arrived in which his powerful influence with those States may be interposed to our great benefit. And to pray that he will interpose it either by direct address to those powers, or through the medium of his Ministers, Consuls or Agents residing there, or in such other manner as His Majesty shall judge most consistent with his honour and most likely to avail the United States of his efficacious aid.
We have the honour to be with sentiments of the most profound respect Your Excellency’s Most obedient and Most humble Servants,


London Octr. 1. 1785.
John Adams


Paris Octr. 11. 1785.
Th: Jefferson


